DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 20, the prior art of record does not disclose or render obvious an excitation light source, a supplementary light source, and a color wheel, wherein: the excitation light source is configured to emit a first color light to the color wheel; the color wheel comprises a first light-emitting region, a wavelength conversion region, and a supplementary light-emitting region, the first light-emitting region and the wavelength conversion region are sequentially arranged along a circumferential direction, the first light-emitting region is configured to receive the first color light in a first time period and emit the first color light, and the wavelength conversion region is configured to receive the first color light in a second time period and emit an excited light; and the supplementary light-emitting region is located on an inner side or an outer side of the wavelength conversion region, and the supplementary light source is configured to emit, during the second time period, a supplementary light that broadens a color gamut and at least partially overlaps with a spectrum of the excited light, and the supplementary light exiting from the supplementary light-emitting region is combined with the excited light exiting from the wavelength conversion region.
With respect to claim 1 and 20, Hu (United States Patent Application Publication 2013/0258639 A1) discloses a light source device (see para. [0005]), comprising an excitation light source (B in fig.5), a supplementary light source (R), and a color wheel, wherein: the excitation light source is configured to emit a first color light
to the color wheel (see 307 in fig.5); the color wheel comprises a first light-emitting region (see the blue transmission region of fig.6), a wavelength conversion region (see green and yellow regions), and a supplementary light-emitting region (see the region illuminated by 315), the first light-emitting region (see the blue transmission region) and the wavelength conversion region (see green or yellow conversion regions in fig.6) are sequentially arranged along a circumferential direction (see the circumferential direction of fig.6), the first light-emitting region is configured to receive the first color light in a first time period and emit the first color light, and the wavelength conversion region is configured to receive the first color light in a second time period and emit an excited light (disclosed by the sequential rotations of regions in fig.6); and the supplementary light-emitting region is located on an inner side or an outer side of the wavelength conversion region (see red transmission region in fig.6).
	However, the red transmission region of the wavelength conversion device 306 of Hu is not located on an inner side or an outer side of the green or yellow conversion regions. Thus, Hu fails to disclose or suggest at least "the supplementary light-emitting region is located on an inner side or an outer side of the wavelength conversion region", as recited in Claim 1 of the present application. In addition, with the configuration of the regions of the wavelength conversion device 306 of Hu, light exits from the red transmission region of the wavelength conversion device 306 of Hu in one period, and light exits from the green or yellow conversion regions in another period. That is, light exiting from the red transmission region of the wavelength conversion device 306 of Hu is combined with light exiting from the green or yellow conversion regions of the wavelength conversion device 306 of Hu at different periods. Thus, Hu fails to disclose or suggest at least "the supplementary light exiting from the supplementary light-emitting region is combined with the excited light exiting from the wavelength conversion region," as recited in Claim 1.
	Claims 2-19 and 21 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882